Title: Thomas Jefferson to Caspar Wistar, 31 March 1809
From: Jefferson, Thomas
To: Wistar, Caspar


          Dear Sir  Monticello Mar. 31. 09.
                    My grandson being on his return to attend the botanical lectures gives me a safe opportunity of forwarding a livraison of a botanical work of M. Tussac for the Philosophical society, together with his letter, which the society will probably answer. I inclose also for your own perusal a letter to myself from Tenon, Delambre &  Cuvier on the subject of the big bones sent to the institute, which I shall ask the favor of you to return, retaining a copy if you please which Jefferson proposes to make for you.
          Affectionately yours Th: Jefferson
        